Opinion issued June 21, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-17-00839-CV
                            ———————————
                          VIVIAN ROBBINS, Appellant
                                         V.
                             SUSAN SOLIS, Appellee



                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2001-37897


                          MEMORANDUM OPINION
      Appellant, Vivian Robbins, proceeding pro se, has neither paid the required

filing fee nor established indigence for purposes of appellate costs. See TEX. R. APP.

P. 5, 20.1; see also TEX. GOV’T CODE ANN. §§ 51.207, 51.851(b), 51.941(a),

101.041(1) (West 2013); Order, Fees Charged in the Supreme Court, in Civil Cases
in the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,

Misc. Docket No. 15-9158 (Tex. Aug. 28, 2015). Furthermore, appellant has neither

paid nor made arrangements to pay the fee for preparing the clerk’s record. See TEX.

R. APP. P. 37.3(b). After being notified by this Court’s May 15, 2018 Order and

Notice of Intent to Dismiss for Want of Jurisdiction that this appeal was subject to

dismissal for want of prosecution unless she paid the required fees within 30 days of

the date of that order, appellant failed to timely respond to that order. See TEX. R.

APP. P. 5, 37.3(b), 42.3(b), (c).

      Accordingly, we dismiss the appeal for want of prosecution for failure to pay

all required fees. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c).

                                    PER CURIAM
Panel consists of Justices Keyes, Bland, and Massengale.




                                           2